Citation Nr: 0917286	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 
1979, and from October 1980 to October 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  
A hearing was held at the RO before the undersigned Veterans 
Law Judge in February 2009.  At the hearing, the Veteran 
withdrew a claim for service connection for an eye condition 
that was previously on appeal.  Accordingly, that issue is no 
longer before the Board.  


FINDINGS OF FACT

1.  The Veteran had multiple elevated blood pressure readings 
in service which resulted in a diagnosis of the chronic 
disease hypertension.

2.  The Veteran's currently diagnosed hypertension is not 
clearly attributable to intercurrent causes.  


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

VA regulations provide that the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm. See 38 
C.F.R. § 4.104, Diagnostic Code 7101.

A service medical record dated November 8, 1978, notes that 
the Veteran had a blood pressure reading of 144/100.  A plan 
was instituted to do a three day check of his blood 
pressures.  Subsequent blood pressure readings were 145/98, 
144/84, 140/80, 134/84 and 128/78 after resting.  It was 
recommended that the Veteran have regular blood pressure 
checks.  

The report of a medical examination conducted in February 
1979 for the purpose of the Veteran's separation from his 
initial period of service reflects that on examination his 
blood pressure was 144/100 while sitting.  A diagnosis of 
hypertension was made.  It was also noted that a three day BP 
check had previously given a normal reading of 128/78.  

A service medical record dated in September 1982 reflects 
that the Veteran complained of dizziness.  The plan was to 
check his blood pressure when dizzy.  Subsequent readings 
taken in September 1982 included a reading of 140/94, as well 
as several lower readings.    

On the report of medical history given by the Veteran in 
March 1985, he checked a box indicating that he had a history 
of high or low blood pressure.  

Recent post service records from both the VA and private 
health care providers document diagnosis of hypertension, 
with treatment through medications such as Maxzide.  

After reviewing the Veteran's service medical records, the 
Board finds that Veteran had multiple elevated or borderline 
blood pressure readings in service which resulted in an in-
service diagnosis of the chronic disease hypertension.  That 
diagnosis is, in essence, a medical opinion that hypertension 
was present at that time.  No medical opinion is of record 
which weighs against that conclusion.  The Board also notes 
that there is no evidence that the Veteran's currently 
diagnosed hypertension is clearly attributable to 
intercurrent causes.  Under 38 C.F.R. § 3.303, with chronic 
disease shown as such in service (or within the presumptive 
period under Sec. 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected.  Accordingly, the Board concludes that 
hypertension was incurred in service.  


ORDER

Entitlement to service connection for hypertension is 
granted.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


